Citation Nr: 1527210	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-32 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a cervical spine disability, to include as secondary to the Veteran's service-connected thoracic degenerative disc disease. 

2. Entitlement to service connection for a lumbar spine disability, to include as secondary to the Veteran's service-connected thoracic degenerative disc disease. 

3.  Entitlement to service connection for hypertension.  

4.  Whether there is new and material evidence sufficient to reopen the claim for erectile dysfunction. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.  

6.  Whether there is new and material evidence sufficient to reopen the claim for headaches.  

7.  Entitlement to service connection for headaches.  

8.  Propriety of the reduction of the rating for thoracic strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1972 to March 1976, September 2005 to December 2006, and November 2009 to March 2011.  The Veteran also served in the Reserve with additional periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are located in Virtual VA.  

The issues of entitlement to service connection for headaches and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence of a nexus between the Veteran's cervical spine disability and his service is in equipoise.  

2.  The evidence of a nexus between the Veteran's lumbar disability and his service is in equipoise.  

3.  Service connection for headaches was denied in a February 2009 rating decision.  The Veteran was provided with notice of this decision and apprised of his appellate rights but did not timely disagree.  

4.  The evidence regarding headaches added to the record since the February 2009 relates to an unestablished fact necessary to substantiate the claim of service connection.  

5.  Service connection for erectile dysfunction was denied in a February 2009 rating decision.  The Veteran was provided with notice of this decision and apprised of his appellate rights but did not timely disagree.  

6.  The evidence regarding erectile dysfunction added to the record since the February 2009 relates to an unestablished fact necessary to substantiate the claim of service connection.  

7. The preponderance of the evidence shows the Veteran's hypertension is not related to his service.  

8.  The Veteran's thoracic strain with degenerative disc disease was manifested by forward flexion to 80 degrees with painful motion.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the requirements for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

2.  With resolution of reasonable doubt in the Veteran's favor, the requirements for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

3.  The February 2009 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for erectile dysfunction. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

4.  The February 2009 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for headaches. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

5.  The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

6.  The reduction in the rating assigned for thoracic strain with degenerative disc disease to 10 percent, was proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.321, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5237 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in December 2012, September 2013, and November 2013.  There is no additional evidence that need be obtained.  

Specific to requests to reopen, the claimant must be given notification "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The notice letter provided to the Veteran in October 2012 does this.  In light of the favorable action taken below, further discussion as to VCAA is not required at this time.  


New and Material Evidence

The RO denied the Veteran's claim of service connection for erectile dysfunction in a February 2009 rating decision, finding that the disability was not secondary to headaches.  The RO denied the Veteran's claim of service connection for headaches in a February 2009 rating decision, finding that the there was only one instance of a headache in service and therefore the disability was neither incurred nor caused by service.  The Veteran was provided notice of these decisions and his appellate right but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decisions are final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

The evidence received since the February 2009 rating decision includes evidence that is both new and material to the claims.  See 38 C.F.R. § 3.156 (2014).  For example, new VA examinations were performed in December 2012.  Also, the Veteran has proposed a new theory of entitlement for his headache claim.  This new evidence addresses the reason for the previous denials; that is, that there was no evidence of a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.  As the Board is granting service connection for cervical and lumbar spine disabilities below, the reopened claims must be remanded to the AOJ for further development.  

Service Connection

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes hypertension, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For Veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Hypertension

The Veteran claimed entitlement to service connection for hypertension in October 2012.  The Veteran is conceded to have high blood pressure readings during service and a current diagnosis of hypertension.  Despite this, the preponderance of the evidence shows that the Veteran's hypertension was not incurred in or aggravated by his service.  

The Veteran's December 2006 separation examination did not note any hypertension or elevated blood pressure.  A service treatment record shows an elevated blood pressure reading of 149/108 in September 2007.  This date does not fall into one of the Veteran's active duty periods.  During active duty in February 2010, the Veteran was noted to have high blood pressure treated with medication.  In March 2011 a diagnosis of hypertension was noted to be controlled with medication.  An August 2011 examination stated that hypertension began in 2006 and was not well-controlled.  The examination referenced a reading of 139/96 in July 2011.  

The Veteran was afforded a VA examination in December 2012.  There, the Veteran was noted to be on continuous medication for his hypertension.  The examiner opined that the date of diagnosis was at least as likely as not near the date of April 9th, 2009. The rationale was the blood pressure in May 2001 was 122/80, within normal limits. The examiner stated that "[a]t the time of veteran's Report of Medical Examination of 12/19/2006, veteran had high blood pressure of 141/97. Records note elevated blood pressure readings in earlier years (including 12/19/2006), however persistent elevation of veteran's blood pressure was noted in the year 2008 when it appears he was started on a regular dose of medication by an outside physician." The examiner supported his conclusion with the evidence of blood pressure readings such as: 112/66 on February 22, 2007; 135/93 on August 16th, 2007; 144/103 on August 23, 2007; 128/88 on February 22, 2008; 119/83 on June 30th, 2008; 123/87 on July 17th, 2008; 123/82 on October 15th, 2008; 137/96 on April 9th, 2009; and 140/92 on October 7th, 2009.  

In a September 2013 VA examination addendum, the examiner stated that the "claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness. There is no supporting medical evidence of aggravation of pre-existing hypertension such as renal insufficiency or [cerebrovascular accident]."  

The Veteran has stated in his January 2015 hearing that his hypertension was aggravated by medication and events in service.  The Veteran has not shown he has the education or training to make a complex medical decision such as relating his hypertension to medication or service.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The VA examiner's opinion regarding the onset and aggravation of the Veteran's hypertension carries the most probative weight because it is based on his medical expertise and strong rationale.  There are some in-service readings that note slightly elevated blood pressure, but taken together, the readings during service are predominantly under 160/90.  Therefore, the preponderance of the evidence is against the claim and the Board cannot grant service connection.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  

Cervical and Lumbar Back Disabilities

The Veteran claimed entitlement to cervical and lumbar disabilities, to include secondary to his service-connected thoracic disability.  

The Veteran was afforded examinations for these disabilities in December 2012.  The examiner noted some cervical limitation of motion and degenerative joint disease.  The examiner opined that the Veteran's cervical condition was less likely than not proximately due to or the result of or aggravated by his primary thoracic strain with degenerative disc disease.  His rationale was that the Veteran denied any recent evaluation or treatment of a cervical spine condition.  Service treatment records noted treatment for neck in March of 2011 secondary to potentially sleeping incorrectly.  No further treatment of neck condition was found. An MRI of the thoracic spine done for mid thoracic pain demonstrated very mild degenerative disc changes and no evidence of a significant spinal cord or paravertebral abnormality. Similarly, the examiner noted some limitation of motion and pain of the lumbar spine.  

The examiner also opined that the lumbosacral condition was less likely than not proximately due to or the result of or aggravated by his or her primary thoracic strain with degenerative disc disease.  His rationale was that "records note in 1971 veteran had a prior back injury in football. He also reported back spasms in 1993. X-rays of lumbar spine in February of 2011 noted degenerative changes as well as bilateral L5 [spondylosis] with grade 1 spondylolisthesis of L5 on S1. [Spondylosis] results from a weakness in a section of the vertebra called the pars interarticularis. The exact cause of the weakness of the pars interarticularis is unknown (Cleveland Clinic website). There is no evidence in the medical literature suggesting [spondylosis] is caused by a thoracic condition." The examiner also noted that the MRI from May 2009 noted very mild degenerative disc disease.  Records from December 2006 noted the lower back was sore for many years, whereas the upper back was just for the last few months, indicating the lower back condition preceded the upper back condition.  

The Veteran saw a private clinician in May 2015.  There, the examiner noted limitation of motion, pain and functional loss.  The examiner opined that the Veteran's cervical spine symptoms are more likely than not compensatory to the thoracic spine disability previously documented.  Similarly, the examiner also opined that the Veteran's lumbar spine symptoms are more likely than not compensatory to the thoracic spine disability previously documented.  

The Veteran stated in his January 2015 hearing that his thoracic condition had expanded to his lumbar spine and from there to his cervical spine. 

Here, both the private and VA examiners are general family practitioners, not back specialists.  They reach opposing conclusions regarding the cervical and lumbar disabilities being secondary to the Veteran's service-connected thoracic disability.  For the cervical disability, the VA examiner supports his negative etiological conclusion with the rationale that there is no current cervical evaluation or treatment, but this is contradicted by the VA examination and the later private examination.  For the lumbar disability, the VA examiner supports his negative conclusion with the rationale that the lumbar disability predated the thoracic disability.  He stated that the prior injury was not aggravated by the thoracic disability, but explained this only by saying that spondylosis is not caused by a thoracic condition.  Conversely, the private examiner stated that the Veteran's lumbar and cervical disabilities were compensatory to the thoracic disability, meaning that the Veteran's service-connected disability caused him to compensate and injure or aggravate the cervical and lumbar disabilities as a result.  Here, there is an approximate balance of the evidence, and therefore the Board must grant the claims of entitlement to service connection for cervical and lumbar spine disabilities.  

The Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Propriety of a Reduction of the Rating for a Thoracic Disability

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. When a reduction is effectuated without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

When reduction in an evaluation is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore. The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e).  

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992). In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

38 C.F.R. § 3.344 establishes greater protections of benefits which have been in effect for five years or more. 38 C.F.R. § 3.344(c). In such a case, the AOJ must find the following: (1) the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

Here, the Veteran was service connected effective December 2006.  VA proposed to reduce the rating in February 2013, more than five years later.  Because the Veteran was on active duty from November 2009 to March 2011, his VA benefits were discontinued during that time.  Therefore, his total time elapsed since service connection was less than 5 years, and the regulations of 38 C.F.R. § 3.344 do not apply.  

The Veteran was afforded a VA examination in January 2007.  There, forward flexion was to 80 degrees initially, with additional limitation to 60 degrees due to pain on repetition.  The examiner estimated that the Veteran lost an additional limitation of 10 degrees as a result of repetitive use.  There was pain at the extremes.  Lateral flexion and rotation were both full.  This was noted on the March 2007 rating decision which awarded a 20 percent evaluation.  

The Veteran stated in his January 2015 hearing and in written testimony that the January 2007 VA examination was inadequate.  He stated that he was unsure if the examiner did enough repetitions of motion and did not use a goniometer.  

In 2006, disabilities of the spine were rated according to the Schedule found at 38 C.F.R. § 4.71 Diagnostic Codes 5235-5243 (2006).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants an evaluation of 10 percent.  38 C.F.R. § 4.71a (2006), Diagnostic Codes 5235-5243.  

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants an evaluation of 20 percent.  Id.  

Here, the Veteran's forward flexion was 80 degrees, though this was reduced on repetitions.  The Veteran's combined range of motion was at least 200 degrees.  He did not have abnormal spine curvatures, ankylosis, or associated motor or sensory disabilities.  There was mild degenerative disc disease.  The Veteran disputes the adequacy of the examination, but as the report includes mention of "repeated attempts" including some change in range of motion and instructions to use a goniometer, there is no evidence that the examination was inadequate.  Therefore, the measurements were correct and adequate and the assignment of a 20 percent rating was clearly and unmistakably an error.  The Veteran's thoracic disability most closely approximated a 10 percent evaluation.  Forward flexion was greater than 60 degrees, combined range of motion was greater than 170 degrees, and there were no other symptoms warranting a higher rating.  As the rating remains compensable, assigned an addition rating under Diagnostic Code 5003 for degenerative disc disease is not warranted.  

The February 2013 rating decision proposing to reduce the rating for a thoracic disability from 20 to 10 percent was based on all pertinent treatment records.  This proposal set forth the material facts and reasons for the reduction, namely the clear and unmistakable error of the assignment of a 20 percent rating in the March 2007 rating.  The Veteran was notified at his latest address of record of the contemplated action and furnished detailed reasons.  He was given more than 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  The Veteran did not present any evidence during this time period. A rating decision in May 2013 properly reduced the rating to 10 percent.  

As the preponderance of the evidence is against the claim the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence has been received to reopen the claim for service connection for erectile dysfunction.

New and material evidence has been received to reopen the claim for service connection for headaches.

Entitlement to service connection for a cervical disability is granted.  

Entitlement to service connection for a lumbar disability is granted.  

Entitlement to service connection for hypertension is denied.  

The reduction of a rating for a thoracic disability from 20 percent to 10 percent is upheld.  


REMAND

The Board will remand the issues of erectile dysfunction and headaches for further development.  The Board granted service connection for cervical and lumbar spine disabilities in the decision above.  The Veteran has claimed that his migraines were secondary to a cervical disability and that his erectile dysfunction was secondary to a back disability.  On remand, medical opinions should be rendered is response to these claims.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  After numbers 1 and 2 have been completed, the Veteran should be afforded VA examinations and opinions to address the nature and etiology of his erectile dysfunction and headaches.  The examiners must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The erectile dysfunction examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his any service-connected disability, taking into account and commenting on his three segment service-connected back disabilities.  

The headaches examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his any service-connected disability, specifically discussing his claim that it is secondary to his service-connected cervical disability.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


